  Case 3:16-cv-00635-M Document 77 Filed 02/27/19              Page 1 of 9 PageID 1264

                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

RICHARD EVANS, derivatively on behalf of UNITED
DEVELOPMENT FUNDING IV,

                  Plaintiff,

      -against-                                                 Case No. 3:16-cv-0635-M

HOLLIS M. GREENLAW, et al.,

                  Defendants,

      -and-

UNITED DEVELOPMENT FUNDING IV,

                  Nominal Defendant.

ADAM BAXTER and DAVID OSTLUND, derivatively
on behalf of UNITED DEVELOPMENT FUNDING IV,

                  Plaintiffs,

      -against-                                                 Case No. 3:17-cv-2433-M

HOLLIS M. GREENLAW, et al.,

                  Defendants,

      -and-

UNITED DEVELOPMENT FUNDING IV,

                  Nominal Defendant.

                                          ORDER

       Before the Court are Plaintiff Evans’ Motion for an Award of Attorneys’ Fees and

Reimbursement of Expenses (ECF No. 56 in Case No. 3:16-cv-0635), and Plaintiffs Baxter and

Ostlund’s Motion for Attorneys’ Fees, Reimbursement of Expenses and Payment of a Service

Award (ECF No. 71 in Case No. 3:16-cv-0635 and ECF No. 23 in Case No. 3:17-cv-2433). For



                                             -1-
     Case 3:16-cv-00635-M Document 77 Filed 02/27/19              Page 2 of 9 PageID 1265

the following reasons, Plaintiff Evans’ Motion is GRANTED, and Plaintiffs Baxter and

Ostlund’s Motion is DENIED.

I.      Background

        Shareholders of United Development Funding IV (“UDF IV”) brought two derivative

actions on behalf of UDF IV against UDF IV’s officers, its directors, other interested parties, and

various entities that were involved in UDF IV’s alleged fraudulent Ponzi scheme. Plaintiff

Evans’ case is captioned Evans v. Greenlaw et al., 3:16-cv-00635-M, and Plaintiffs Baxter and

Ostlund’s case is captioned Baxter et al v. Greenlaw et al., 3:17-cv-02433-M. On December 21,

2017, the parties in Evans entered into a Stipulation of Settlement. (See ECF No. 53). The

Stipulation provides that,

        [C]ertain of the Individual Defendants will cause one million five hundred
        thousand dollars ($1,500,000) to be paid under the applicable policy of insurance
        to be deposited into an escrow account for purposes of effecting the settlement
        contemplated by this Stipulation (the ‘Settlement Fund’). A portion of the
        Settlement Fund shall be used to pay any attorneys’ fees awarded to Plaintiff
        (including, if any, any incentive award), implement the corporate governance
        measures set forth herein and/or for other corporate purposes including the
        payment or partial payment of any award, judgment or settlement in connection
        with the UDF Class Action Litigation.

        [...]

        Plaintiff’s counsel shall apply to the Court for an award of attorneys’ fees and
        reimbursement of expenses to be paid from the Settlement Fund. Defendants
        shall not oppose Plaintiff’s application for such fee and expense award provided
        that Plaintiff does not seek an amount in excess of six hundred fifty thousand
        dollars ($650,000).

(ECF No. 53 ¶¶ 1.1, 3.1). No one objected to the Evans settlement. (ECF No. 57 ¶ 19; ECF No.

68 at 5). On May 14, 2018, the Court entered an Order granting final approval of the Evans

settlement, and granting Plaintiff Evans’ request for an incentive award of $2,500. (ECF No.

68). The Court deferred its determination of attorneys’ fees until the Court approved UDF IV’s

class action settlement in Hay v. Greenlaw, et al., No. 4:16-cv-00188-M, and In re United



                                                -2-
  Case 3:16-cv-00635-M Document 77 Filed 02/27/19                   Page 3 of 9 PageID 1266

Development Funding IV Securities Litigation, No. 3:15-cv-04030-M. (Id. at 11). On February

21, 2019, the Court entered an Order approving the class action settlement.

       Evans’ counsel request $650,000 in attorneys’ fees. (ECF No. 56 at 2–3; ECF No. 75 at

6). Baxter and Ostlund’s counsel do not dispute the total amount of fees sought by Evans’

counsel. (ECF No. 66 at 11:20–12:6). Instead, Baxter and Ostlund’s counsel argue that they

should receive a portion of the award based on the contributions they made toward the Evans

settlement. (ECF No. 72 at 10–17).

II.    Legal Standard

       Because this derivative action is a diversity case, the determination of the fee award is

governed by state law. See Schilling v. Belcher, 582 F.2d 995, 1003 (5th Cir. 1978). In

Maryland—where UDF IV is organized—attorneys’ fees may be recovered in a successful

derivative action under the “common fund” doctrine. See Boland v. Boland, 31 A.3d 529, 542

(Md. 2011) (citing Hess Const. Co. v. Bd. of Educ. of Prince George’s Cty., 669 A.2d 1352,

1358 (Md. 1996) (observing that the common fund theory, allowing reasonable recovery of fees

for a successful plaintiff, is allowed “where a stockholder’s derivative action benefitted all of the

shareholders”). The application of the common fund doctrine in an individual case lies “within

the discretion of the trial judge.” Bontempo v. Lare, 217 Md. App. 81, 135 (Md. App. 2014),

aff’d, 444 Md. 344 (Md. 2015).

       Attorneys’ fees awarded under the common fund doctrine may be calculated using a

percentage method, the lodestar method, or a combination of both. Garcia v. Foulger Pratt

Dev., Inc., 845 A.2d 16, 34 (Md. Ct. Spec. App. 2003). Evans’ counsel and Baxter and

Ostlund’s counsel both assert that the lodestar method is appropriate. The Court agrees. See

Whitaker v. Navy Fed. Credit Union, 09CV2288, 2010 WL 3928616, at *5 (D. Md. Oct. 4, 2010)




                                                 -3-
     Case 3:16-cv-00635-M Document 77 Filed 02/27/19                 Page 4 of 9 PageID 1267

(determining that lodestar analysis was appropriate where “the members are not actually

receiving a monetary payment”).

        Under the lodestar method, a court’s award of reasonable attorneys’ fees is the product of

the reasonable hours expended multiplied by a reasonable hourly rate. Xiao–Yue Gu v. Hughes

STX Corp., 127 F.Supp.2d 751, 764 (D. Md. 2001); Monmouth Meadows Homeowners Ass’n.,

Inc. v. Hamilton, 416 Md. 325, 333 (Md. 2010). In assessing the reasonableness of the hours and

rate claimed, Maryland courts consider the following twelve factors elucidated in Johnson v.

Georgia Highway Express, Inc., 488 F.2d 714 (1974) and adopted by the Fourth Circuit in

Barber v. Kimbrell’s, Inc., 577 F.2d 216, 226 n. 28 (4th Cir. 1978): (1) the time and labor

required; (2) the novelty and difficulty of the issues; (3) the skill required to perform the legal

service adequately; (4) the preclusion of other employment by the attorney due to the case; (5)

the customary fee for similar work in the community; (6) whether the fee is fixed or contingent;

(7) time limitations imposed by the client or the circumstances; (8) the amount involved and

results obtained; (9) the experience, reputation, and ability of the attorneys; (10) the

undesirability of the case; (11) the nature and length of the professional relationship with the

client; and (12) the awards in similar cases. Id.

III.    Analysis

A.      Evans’ Counsel’s Requested Attorneys’ Fees are Reasonable Under the Johnson
        Factors.
        Evans’ counsel provide evidence that they worked a total of 342.05 hours for a lodestar

amount of $212,294. (ECF Nos. 75-2 at 2, 75-3 at 1). Evans’ counsel request a multiplier of

slightly more than 3x for a total of $650,000 in fees.

        1.     Factor 1: Time and Labor Required

        Evans’ counsel spent the majority of their 342.05 hours of time (1) interviewing Timothy

McCormick, independent counsel for the Audit Committee of UDF IV; (2) reviewing 170,000


                                                    -4-
  Case 3:16-cv-00635-M Document 77 Filed 02/27/19                  Page 5 of 9 PageID 1268

pages of UDF IV documents; and (3) mediating and negotiating the Evans settlement. (See ECF

No. 75 at 3) (stating that Evans’ counsel spent 27% of their time engaging in fact discovery, 20%

of their time conducting legal research, and 15% of their time negotiating the Evans settlement).

Evans’ counsel’s billing records show that when this case was stayed between May 18, 2016,

and September 22, 2017, negotiations with Defendants continued. (ECF No. 75-2 at 4–5). The

Court concludes that this case required significant time and labor and that this supports a finding

that the requested fees are reasonable.

       2.        Factor 2: The Novelty and Difficulty of the Issues

       Shareholder derivative cases are notoriously complex to litigate. See In re Pac. Enters.

Sec. Litig., 47 F.3d 373, 378 (9th Cir. 1995); Cohn v. Nelson, 375 F. Supp. 2d 844, 852 (E.D.

Mo. 2005) (“Settlements of shareholder derivative actions are particularly favored because such

litigation ‘is notoriously difficult and unpredictable.’”). This case was especially complex

because of the complicated relationships between UDF IV and its related-entities. The Court

finds that the issues presented in Evans are complex and required a high level of legal skill. This

support a finding that the requested fees are reasonable.

       3.        Factors Three and Nine: The Skill Required to Perform the Legal Service
                 Adequately and the Experience, Reputation, and Ability of the Attorneys

       Evans’ counsel have a high level of skill and expertise with respect to shareholder

derivative suits. (See ECF No. 75 at 4). Further, the standing of opposing counsel should be

weighed in determining the fee, because such standing reflects the challenge faced by Evans’

counsel and “confirms the superior quality of their representation.” Schwartz v. TXU Corp., No.

3:02-cv-2243-K, 2015 WL 3148350, at *30 (N.D. Tex. Nov. 8, 2005). Defendants were

represented by highly-qualified lawyers and negotiations with them required skill and expertise.

(ECF No. 75 at 4–5). The Court finds that factors three and nine support approval of the

requested fee.


                                                -5-
  Case 3:16-cv-00635-M Document 77 Filed 02/27/19                  Page 6 of 9 PageID 1269

       4.      Factor Four: The Preclusion of Other Employment

       The Court finds that Evans’ counsel’s 342.05 hours of work inevitably precluded other

representations and that this weighs in favor of approval. See Burford v. Cargill, Inc., CIV.A.

05-0283, 2012 WL 5471985, at *3 (W.D. La. Nov. 8, 2012) (“The affidavits of Class Counsel

prove that while this case did not preclude them from accepting other work, they were often

times precluded from working on other cases due to the demands of the instant matter. . . . This

factor weighs in favor of a substantial fee award.”).

       5.      Factors Five and Twelve: The Customary Fee for Similar Work in the
               Community and Awards in Similar Cases

       With a lodestar of $212,294, and a requested attorneys’ fee award of $650,000, the

requested fee is 3.06 times greater than the lodestar amount. Evans’ counsel direct the Court to

other common fund securities cases where the fees awarded were similar multipliers of the

lodestar amount. See In re Enron Corp. Securities, Derivative & ERISA Litig., 586 F. Supp. 2d

732, 752 (S.D. Tex. 2008) (noting that “the Ninth Circuit performed a survey of multipliers and

found ‘a range of 0.6–19.6, with most (20 of 24, or 83%) from 1.0 to 4.0 and a bare majority (13

of 24, or 54%) in the 1.5–3.0 range’”) (quoting Vizcaino v. Microsoft Corp., 290 F.3d 1043, 1051

n.6 (9th Cir. 2002)); OneBeacon Ins. Co. v. T. Wade Welch & Assocs., No. H-11-3061, 2015

U.S. Dist. LEXIS 111500, at *37 (S.D. Tex. Aug. 24, 2015) (awarding 3.0x multiplier in

insurance coverage action); City of Omaha Police & Fire Ret. Sys. v. LHC Grp., No. 6:12-1609,

2015 U.S. Dist. LEXIS 26053, at *22 (W.D. La. Feb. 11, 2015) (“Multipliers ranging from one

to four frequently are awarded in common fund cases when the lodestar method is applied.”).

Based on these cases, and the Court’s observation of other, similar cases, the Court finds that the

requested fee is within the range of normal fee awards in actions of this type.




                                                -6-
  Case 3:16-cv-00635-M Document 77 Filed 02/27/19                   Page 7 of 9 PageID 1270

       6.      Factor Six: Whether the Fee is Fixed or Contingent

       Here, the requested fee is contingent. Courts have recognized that a court should

consider the risk inherent in taking a case on contingency in determining whether the amount of

fees is appropriate. See Turner v. Murphy Oil USA, Inc., 472 F. Supp. 2d 830, 859–60 (E.D. La.

2007) (“Recognizing the ‘contingent risk of nonpayment’ in [class action] cases, courts have

found that class counsel ought to be compensated . . . for risk of loss or nonpayment assumed by

carrying through with the case.”). The Court finds that the risk assumed by Evans’ counsel in

performing their work on contingency weighs in favor of approving the requested fees.

       7.      Factor Seven: Time Limitations Imposed by the Client or the Circumstances

       Evans’ counsel argue that the fact that they filed the Evans Complaint soon after the

FBI’s raid on UDF IV’s corporate headquarters demonstrates Evans’ counsel’s “commitment to

the case.” (ECF No. 75 at 6). Because Evans’ counsel were not required to file the Complaint

immediately after the raid, the Court finds that this factor weighs neither in favor nor against the

requested fee award.

       8.      Factor Eight: The Amount Involved and the Results Obtained

       The Fifth Circuit has called this factor the “most critical” factor. See Migis v. Pearle

Vision, Inc., 135 F.3d 1041, 1047 (5th Cir. 1998). Evans’ counsel explain that discovery

produced evidence suggesting that a report written by Hayman Capital Management, L.P. that

accused UDF IV of operating a Ponzi-like scheme and over-leveraging itself to certain

borrowers, among other things, was not entirely accurate. (ECF No. 75 at 7). Evans’ counsel

states that UDF IV continues to deny any wrongdoing and is pursuing Hayman Capital for

defamation. Despite this question of Defendants’ liability, Evans’ counsel were still able to

secure the Evans settlement. The Evans settlement also provides UDF IV with $1.5 million from




                                                 -7-
     Case 3:16-cv-00635-M Document 77 Filed 02/27/19               Page 8 of 9 PageID 1271

its liability insurer to be used for corporate governance reform, related settlements, and

attorneys’ fees. The Court finds that this factor supports approval of the requested fee.

        9.     Factor Ten: The Undesirability of the Case

        Evans’ counsel concede that this case was “not especially desirable or undesirable.”

(ECF No. 75 at 8). The Court finds that this factor weighs neither in favor nor against the

requested fee award.

        10.    Factor Eleven: Nature and Length of the Professional Relationship with
               Clients

        Given that Evans’ counsel do not have a long-term relationship, outside of this action,

with their client, this factor does not weigh strongly for or against awarding the requested fees.

        For the reasons stated above, all of the applicable Johnson factors are neutral or weigh in

favor of awarding the requested fees, and the Court thus approves the requested fees of Evans’

counsel.

B.      Allocation of Attorneys’ Fees to Baxter and Ostlund’s Counsel

        Baxter and Ostlund’s counsel claim that they deserve a portion of the fee award because

they contributed to the Evans settlement. Baxter and Ostlund’s counsel argue that “the Court

should award the firms’ respective out-of-pocket expenses off the top of the settlement, and then

allocate the remaining attorneys’ fees award among counsel based on the firms’ respective

lodestar amounts.” (ECF No. 72 at 22).

        Based on the pleadings and argument at the hearing on February 15, 2019, the Court

finds that Baxter and Ostlund’s counsel’s alleged contributions did not confer a benefit on UDF

IV or its shareholders, other than Baxter and Ostlund. See Boland, 31 A.3d at 542 (allowing for

reasonable attorneys’ fees “where a stockholder’s derivative action benefitted all of the

shareholders”) (internal citation omitted). The Court is not persuaded that Evans did not have

standing and that the settlement achieved would not have been obtained without Baxter and


                                                -8-
  Case 3:16-cv-00635-M Document 77 Filed 02/27/19                Page 9 of 9 PageID 1272

Ostlund’s separate suit. Therefore, Baxter and Ostlund’s counsel are not entitled to any portion

of the fee award of $650,000. For the same reasons, the Court denies Plaintiffs Baxter and

Ostlund’s requests for incentive awards.

       Accordingly,

       IT IS ORDERED that Plaintiff Evans’ Motion for an Award of Attorneys’ Fees and

Reimbursement of Expenses (ECF No. 56 in Case No. 3:16-cv-0635) is GRANTED, and

Plaintiffs Baxter and Ostlund’s Motion for Attorneys’ Fees, Reimbursement of Expenses and

Payment of a Service Award (ECF No. 71 in Case No. 3:16-cv-0635 and ECF No. 23 in Case

No. 3:17-cv-2433) is DENIED.

       SO ORDERED.

       February 27, 2019.



                                                     _________________________________
                                                     BARBARA M. G. LYNN
                                                     CHIEF JUDGE




                                               -9-
